DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
 
Drawings
	Drawings filed 3 May 2021 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Cormier is representative of the closest prior art. Cormier discloses a pad 10 for use in a padding layer of a panel system comprising a top surface and a bottom surface, a plurality of bottom-side projections 15 positioned on the bottom surface of the pad, a plurality of water channels (the areas between the projections 15) positioned on the bottom surface of the pad defined as a recessed area between individual ones of the plurality of bottom-side projections, and a drainage hole 19 positioned in at least one of the plurality of bottom-side projections such that the drainage hole does not connect with any of the plurality of water channels on the bottom surface of the pad; see Figs. 3 and 5. However, Cormier fails to teach or suggest a plurality of top-side projections positioned on the top surface of the pad in combination with a plurality of channels on the top surface and a drainage hole that intersects one of the top-side projections such that the drainage hole does not connect with any of the plurality of water channels on the top surface and the bottom surface of the pad.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783